PER CURIAM.
Petitioner, Robert S. Young, seeks cer-tiorari review on a plethora of issues in this tortuously over-litigated case. By and large, we deny certiorari on all issues, save one. Because the trial court exceeded its jurisdiction in freezing assets in a purported trust account without either a basis in the pleadings or the evidence, the order freezing the trust account proceeds is quashed. See Young v. Young, 816 So.2d 799 (Fla. 3d DCA 2002); City of Miami Beach v. Swedroe, 788 So.2d 404 (Fla. 3d DCA 2001); Resil v. Resil, 755 So.2d 186 (Fla. 3d DCA 2000).
We further note that the trial court would not allow the petitioner, who was neither disrespectful nor disruptive, to speak to his attorney. The court stated: “No, you may not speak to your attorney in this hearing. You may give your attorney a note. Is that clear?” This, we believe is somewhat improper.
Certiorari granted, in part; order quashed.